Citation Nr: 0326209	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disabling illness from the human immunodeficiency virus 
(HIV). 

2.  Entitlement to service connection for bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 2003, the veteran failed to appear for a hearing 
before a Veteran's Law Judge in Washington, DC, and he did 
not provide an explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn. 38 C.F.R. § 
20.702(d) (2002).

With respect to the appealed issue of entitlement to non-
service-connected disability pension, the Board notes that 
that benefit was granted by the RO in an April 2002 rating 
decision.  Therefore, the only issue remaining for appellate 
review is the one listed on the front page of this decision.  

A review of the claims files reflects that the veteran has 
raised an inferred claim of entitlement to a total disability 
rating based on individual unemployabiltiy due to service-
connected disabilities (TDIU).  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for disabling HIV related illness will be 
addressed in the remand following the Order section of this 
decision.


FINDING OF FACT

The competent (clinical) evidence of record fails to 
establish that the veteran has a current bilateral knee 
disability.




CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. § 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in essence, that he has a bilateral 
knee disability which had its onset during service, and that 
service connection should therefore be granted. 

Factual Background

Service medical records reflect that in November 1990, the 
veteran was seen for an avulsion laceration on his right leg 
after he struck it on a metal step.  The veteran admitted to 
having had three beers in an hour.  In late October 1991, the 
veteran complained of bilateral shin pain, which began after 
he ran or walked.  He denied having sustained any trauma or 
injury to his legs.  The veteran was noted to have been 
running three to four miles three times a week.  After an 
examination, a diagnosis of shin splints was recorded.  The 
veteran was treated with Ibuprofen, ice massage and exercise.  
X-rays of both tibias and fibulas were negative.  In March 
1992, the veteran complained of right knee pain for the 
previous four days.  He  reported that he had no idea why his 
right knee hurt.  He denied any history of trauma or surgery 
to the right knee.  He related that he had had an increase in 
right knee pain with activity.  When seen for X-rays of his 
right knee, the veteran indicated that it was his left leg 
that hurt.  X-rays of the tibia/fibula were negative for any 
fractures.  After an examination of the knees, a diagnosis of 
mild patellofemoral pain syndrome with normal examination was 
recorded.  The veteran returned to full duty.  

In July 1992, the veteran complained of left knee pain just 
below the kneecap, which he had had for the previous three 
days.  A physical evaluation of the left knee revealed a 
slight bump below the left knee.  A diagnosis with respect to 
the left knee was not provided.  An X-ray of the tibia/fibia 
was recommended to rule out fractures and shin splints but it 
does not appear that it was performed.  The veteran was again 
treated with ice, and was given a profile for no running and 
no shoe on the left foot.  An April 1993 examination for 
separation report reflects that the veteran's lower 
extremities were reported as "normal."  On a Report of 
Medical History, also dated in April 1993, the veteran denied 
having a "trick" or locked knee. 

Post-service VA treatment and examination reports, dating 
from 1996 to 2001, are of record.  When examined by a VA 
physician's assistant in November 1998, the veteran stated 
that he had chronic bilateral knee pain, which began around 
1994.  He related that there was no particular pattern to the 
pain as far as relieving or provoking factors but that it was 
relieved with rest.  The examiner noted that the veteran was 
employed as a food server and that he spent a lot of time on 
his feet, sometimes two to three hours.  After a physical 
evaluation of the knees, to include X-rays a diagnosis of 
patellofemoral syndrome of both knees was recorded.  The 
physician's assistant indicated that the veteran was 
symptomatic without functional impairment.  

When examined by VA in March 2000, the veteran complained of 
some stiffness and soreness in his "knee" periodically.  A 
diagnosis with respect to the knees was not recorded.  

A July 2001 VA general medical examination report reflects 
that the veteran denied having any problems with his left 
knee.  With regards to his right knee, he reported that it 
bothered him when he stood for more than two hours at a time 
and that he had some occasional stiffness.  The veteran 
related that his right knee pain dated back to "service 
connection," when he reported one episode of right knee 
pain.  The veteran stated that he was not provided any 
treatment for his right knee pain and that it resolved after 
a couple of days.  He indicated that he did not have any 
problems with his right knee at discharge from service.  The 
examiner concluded that a physical evaluation of both knees 
was within normal limits.  The veteran had full range of 
motion of the right knee.  X-rays of the right knee were 
negative.  While the veteran claimed occasional pain in the 
right knee, the examiner indicated that it was unsupported by 
the physical evidence.  As the veteran denied any problems 
with the left knee and as a physical evaluation of the left 
knee was negative, the examiner determined that X-rays of the 
left knee were not warranted.  

Service Connection laws and regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifested or 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309 
(2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792- 
677793 (Nov. 7, 2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

In the absence of proof of a present disability there can be 
no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Brammer, 3 Vet. App. at 225.

Analysis

The veteran contends, in essence, that he has a bilateral 
knee disability which had its onset during military service.  
At the outset, the Board observes that there is no medical 
evidence that within one year after his separation from 
service, the veteran was found to have arthritis in either 
knee to a compensable degree.  Therefore, presumptive service 
connection for arthritis of the knees would not be available 
to the veteran.  See 38 C.F.R. §§ 3.307 and 3.309.  However, 
for the claim to be substantiated, it must be shown by 
competent, medical evidence that the veteran currently has 
the disability for which the benefits are sought.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Board observes that 
while the veteran was given a diagnosis of patellofemoral 
pain syndrome of the knees during service in March and July 
1992, physical evaluation of the knees at those times, to 
include X-rays, were negative.  Indeed, the veteran returned 
to duty and there are no other clinical findings with respect 
to either knee for the duration of his military service.  In 
this regard, an April 1993 examination for service discharge 
report reflects that the veteran's knees were reported as 
normal.  

While post-service VA medical evidence includes a November 
1998 VA examination report reflecting a diagnosis of 
patellofemoral syndrome of the knees, the diagnosis appears 
to be based solely on the veteran's subjective complaint of 
pain.  No abnormal clinical findings were noted at that time.  
Further, upon clinical evaluation by VA in July 2001, a 
diagnosis with respect to the knees was not recorded by the 
examining physician.  In this regard, the examiner concluded 
that a physical examination of both knees was entirely within 
normal limits.  Indeed, the examiner noted that the veteran's 
complaints of right knee pain were not supported by any 
physical evidence.  In support of his conclusion, the 
examiner recounted that the veteran had full range of motion 
of the right knee and that X-rays of the right knee were 
negative.  Regarding the left knee, as a physical evaluation 
was negative and as the veteran denied having any problems 
with the left knee, the examiner determined that X-rays were 
not warranted.  Overall, a physical evaluation of both knees 
by VA in July 2001 was entirely negative for any clinical 
evidence of a bilateral knee disability. 

In the absence of competent evidence of current bilateral 
knee disability, there can be no valid claim.  Brammer, 
supra.  In light of these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for bilateral knee 
disability.  

In arriving at this conclusion, the Board has considered 38 
U.S.C.A. § 5107 expressly providing that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in this case, the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.


ORDER

Service connection for bilateral knee disability is denied. 


REMAND

The veteran maintains, in substance, that he incurred HIV in 
service, that HIV has a three to six month incubation period, 
and that since he was diagnosed with HIV approximately one 
month after service, service connection for disabling illness 
due to HIV is warranted.  In this regard, in a statement to 
the RO, dated in July 2001, the veteran reported that after 
service, he was diagnosed with HIV at the San Diego, 
California VA Medical Center (VAMC), in November 1993 and 
that he received treatment at that facility from November 
1993 to January 1994.  The veteran also related that he had 
received treatment for his HIV at the VAMC in Phoenix, 
Arizona from January 1994 to April 1996.  None of the 
aforementioned treatment reports, however, are contained in 
the veteran's claims files and it does not appear that the RO 
has requested them.  Therefore, a remand is necessary to 
allow the Board to review records that were under VA control, 
but not contained in the claims files.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992),

In addition, in a January 2000 rating decision, the RO denied 
entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  A notice of 
disagreement with that determination was received by the RO 
in February 2000.  The appellant has not been issued a 
statement of the case with regard to the denial of 
entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should furnish the veteran and 
his representative with a statement of 
the case pursuant to a Notice of 
Disagreement received in February 2000 
with regard to the January 2000 RO denial 
of the veteran's claim of entitlement to 
an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  
The veteran should be afforded the 
appropriate opportunity to respond, as 
well as advised that timely receipt of a 
substantive appeal is necessary to 
complete the appeal.  

2.  The RO should advise the veteran of 
the evidence needed to reopen his claim 
for service connection for HIV.  In 
particular, the RO should advise the 
veteran of the need for evidence of HIV 
in service and evidence indicating that 
any current HIV is etiologically related 
to its military service.  Evidence may 
include VA or private medical opinions or 
treatment records.  The veteran should 
also submit an update of the names and 
addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought treatment for his HIV.  

3.  The RO should take all appropriate 
action to obtain copies of all treatment 
records of the veteran from the VAMC in 
San Diego, California from November 1993 
to January 1994 and from the VAMC in 
Phoenix, Arizona from January 1994 to 
April 1996.  All evidence obtained should 
be associated with the veteran's claims 
files.  If these records cannot be 
obtained, the RO should document why the 
records could not be secured.

4.  If the RO determines that new and 
material evidence has been presented to 
reopen the veteran's claim, any 
additional development indicated should 
be completed, to include but not limited 
to, a VA examination to determine whether 
or not the appellant's HIV is 
etiologically related to military 
service.  

5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim in light of all applicable evidence 
of record and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims files are returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



